Case 1:20-cv-06347-RBK-KMW Document 1-3 Filed 05/26/20 Page 1 of 6 PageID: 32




                         EXECUTIVE ORDER NO. 138


      WHEREAS, on March 9, 2020, through Executive Order No. 103

(2020), the facts and circumstances of which are adopted by

reference herein, I declared both a Public Health Emergency and a

State of Emergency throughout the State due to the public health

hazard created by Coronavirus disease 2019 (“COVID-19”); and

      WHEREAS, Executive Order No. 103 (2020) described both the

symptoms and dangers presented by COVID-19 and the likelihood of

community spread across the State, and it recognized the need to

use all available statewide authorities to prepare for and respond

to COVID-19 cases in New Jersey, to implement appropriate measures

to mitigate the spread of COVID-19, and to prepare in the event of

an increasing number of individuals requiring medical care or

hospitalization; and

      WHEREAS, as COVID-19 continued to spread across New Jersey

and an increasing number of individuals required medical care or

hospitalization, I issued a series of Executive Orders pursuant to

my authority under the New Jersey Civilian Defense and Disaster

Control Act and the Emergency Health Powers Act (“EHPA”), to

protect   the   public   health,    safety,   and   welfare   against   the

emergency created by COVID-19, including Executive Order Nos.

104-133 and 135-137 (2020), the facts and circumstances of which

are all adopted by reference herein; and

      WHEREAS, N.J.S.A. 26:13-3(b) establishes that a Public Health

Emergency declared by the Governor shall automatically terminate

after 30 days, unless renewed for an additional 30 days through a

declaration of the Governor; and

      WHEREAS, on April 7, 2020, I issued Executive Order No. 119

(2020), which declared that the Public Health Emergency declared

in Executive Order No. 103 (2020) continues to exist; and
Case 1:20-cv-06347-RBK-KMW Document 1-3 Filed 05/26/20 Page 2 of 6 PageID: 33



                                     2


      WHEREAS, since the Public Health Emergency was renewed on

April 7, 2020, at which time there were 41,000 positive cases of

COVID-19 in New Jersey, the COVID-19 outbreak has continued to

present a public health hazard in New Jersey, in the region, and

across the United States; and

      WHEREAS, on January 31, 2020, the United States Department of

Health and Human Services (“HHS”) Secretary declared a public

health   emergency    for   the   United   States   to   aid   the   nation’s

healthcare community in responding to COVID-19; and

      WHEREAS, on March 13, 2020, the President of the United States

declared a national emergency pursuant to his constitutional and

statutory powers, including those granted by Sections 201 and 301

of the National Emergencies Act, 50 U.S.C. § 1601, et seq., and

consistent with Section 1135 of the Social Security Act, as

amended, 42 U.S.C. § 1320b-5; and

      WHEREAS, the emergency declarations by the President and the

HHS Secretary remain in effect today; and

      WHEREAS, also on March 13, 2020, the President determined

that the COVID-19 pandemic was of sufficient severity and magnitude

to warrant an emergency declaration under Section 501 of the

Robert T. Stafford Disaster Relief and Emergency Assistance Act

(“Stafford Act”), 42 U.S.C. § 5121-5207, which remains in effect

today; and

      WHEREAS, on March 25, 2020, the President determined that the

COVID-19 pandemic was of sufficient severity and magnitude to

warrant a major disaster declaration under Section 401 of the

Stafford Act, 42 U.S.C. § 5121-5207, which remains in effect today;

and
Case 1:20-cv-06347-RBK-KMW Document 1-3 Filed 05/26/20 Page 3 of 6 PageID: 34



                                        3


      WHEREAS, as of May 5, 2020, according to the World Health

Organization,     there   were   over       3,517,000   confirmed   cases   of

COVID-19   worldwide,     with   over   243,000    of   those   cases   having

resulted in death; and

      WHEREAS, as of May 5, 2020, according to the Centers for

Disease Control and Prevention (CDC), there were over 1,171,000

confirmed cases of COVID-19 in the United States, with over 68,000

of those cases having resulted in death; and

      WHEREAS, as of May 5, 2020, there were over 130,000 positive

cases of COVID-19 in New Jersey, with at least 8,244 of those cases

having resulted in death; and

      WHEREAS, as of May 5, 2020, there were positive cases of

COVID-19 in every county in New Jersey, and there have been deaths

relating to COVID-19 in every county in New Jersey; and

      WHEREAS, although the State’s social distancing measures have

helped to slow the increase of COVID-19 cases and deaths in

New Jersey, the total number of COVID-19 cases and deaths in

New Jersey has continued to rise, and would rise at an even more

precipitous rate absent these important measures; and

      WHEREAS, although the State has made all reasonable efforts

to procure medical resources from the federal government, existing

State supplies, donations, and private sector purchasing, the

availability of medical resources in the State remains a serious

concern, and the emergency measures the State has taken to address

these needs must continue at this time; and

      WHEREAS, the Commissioner of the Department of Health (“DOH”)

has also determined that the State needs the help of additional

qualified health, mental health, and related professionals to

supplement our healthcare capacity on a temporary basis to address
Case 1:20-cv-06347-RBK-KMW Document 1-3 Filed 05/26/20 Page 4 of 6 PageID: 35



                                         4


the health care needs relating to the COVID-19 outbreak, and the

emergency measures the State has taken to address these needs must

continue at this time; and

      WHEREAS, there are hundreds of law enforcement officers in

New Jersey currently unable to report to duty because they tested

positive for COVID-19 or are currently in quarantine, and the

emergency measures the State has taken to address these needs must

continue at this time; and

      WHEREAS, the spread of COVID-19 has greatly strained the

resources and capabilities of county and municipal governments,

including public health agencies, that provide essential services

for containing and mitigating the spread of contagious diseases,

and the situation is too large in scope to be handled entirely by

the normal county and municipal operating services; and

      WHEREAS, the facts as set forth above and consultation with

the Commissioner of DOH confirm that the spread of COVID-19 in

New Jersey    constitutes     an    ongoing        public    health    hazard   that

threatens and presently endangers the health, safety, and welfare

of the residents of one or more municipalities or counties of the

State, and it is necessary and appropriate to take action against

this public health hazard to protect and maintain the health,

safety, and welfare of New Jersey residents and visitors; and

      WHEREAS, the facts as set forth above and consultation with

the Commissioner of DOH confirm that there exists a public health

emergency in the State; and

      WHEREAS,   the    Constitution         and   statutes      of   the   State   of

New Jersey,    particularly        the   provisions         of   N.J.S.A.    26:13-1

et seq., N.J.S.A. App. A: 9-33 et seq., N.J.S.A. 38A:3-6.1, and

N.J.S.A.   38A:2-4     and   all   amendments        and    supplements     thereto,
Case 1:20-cv-06347-RBK-KMW Document 1-3 Filed 05/26/20 Page 5 of 6 PageID: 36



                                       5


confer upon the Governor of the State of New Jersey certain

emergency powers, which I have invoked;

      NOW, THEREFORE, I, PHILIP D. MURPHY, Governor of the State of

New Jersey, by virtue of the authority vested in me by the

Constitution and by the Statutes of this State, do hereby DECLARE

and PROCLAIM that the Public Health Emergency declared in Executive

Order No. 103 (2020) pursuant to the EHPA, N.J.S.A. 26:13-1,

et seq., continues to exist throughout the State of New Jersey,

and I hereby ORDER and DIRECT:

      1.     All Executive Orders adopted in whole or in part based

on the authority under the EHPA to respond to the Public Health

Emergency presented by the COVID-19 outbreak remain in full force

and effect.

      2.     All actions taken by any Executive Branch departments

and agencies in whole or in part based on the authority under the

EHPA to respond to the Public Health Emergency presented by the

COVID-19 outbreak, or in whole or in part based on authority

delegated by any Executive Orders described in Paragraph 1 of this

Order, including but not limited to any Administrative Orders,

remain in full force and effect.

      3.     For   purposes    of     this       Order,      “Executive       Branch

departments    and   agencies”      shall       mean   any   of     the    principal

departments in the Executive Branch of State government and any

agency,      authority,     board,     bureau,         commission,         division,

institution, office, or other instrumentality within or created by

any   such    department,     and    any    independent       State       authority,

commission, instrumentality, or agency over which the Governor

exercises    executive    authority,       as   determined     by    the    Attorney

General.
Case 1:20-cv-06347-RBK-KMW Document 1-3 Filed 05/26/20 Page 6 of 6 PageID: 37



                                     6


      4.    This Order shall take effect immediately.

                                  GIVEN, under my hand and seal this
                                            6th day of May,
                                         Two Thousand and Twenty, and
                                         of the Independence of the
                                         United    States,  the    Two
                                         Hundred and Forty-Fourth.
      [seal]
                                  /s/ Philip D. Murphy

                                  Governor


Attest:

/s/ Matthew J. Platkin

Chief Counsel to the Governor
